DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16802017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in copending Application No. 16802017.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16802017 in view of US Pub. No. 20190295584 (“Terakawa et al.”). 
Copending Application No. 16802017 discloses a magnetic recording medium comprising ε-iron oxide powder. 
The copending Application does not teach its ε-iron oxide powder includes one or more elements selected from the group consisting of a gallium element, a cobalt element, and a titanium element.  The copending Application also does not teach the nominal magnetic recording tape with use with a recording and reproducing apparatus. 
However, Terakawa et al. teaches a magnetic tape cartridge/apparatus comprising a magnetic tape, wherein the magnetic tape comprises, in sequential order, a back coating layer, a non-magnetic support, a non-magnetic layer, and a magnetic layer (Abstract, Figs. 1 and 3, and [0031]) .  Terakawa et al.’s back coating layer and non-magnetic layer include non-magnetic powder ([0085] and [0243]-[0245]). Terakawa et al. further teaches its magnetic layer includes ε-iron oxide powder, in which part of Fe site is substituted with Ga [0056].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to  have Yamaga et al.’s magnetic recording medium conform to a magnetic tape as claimed, with use with a recording and reproducing apparatus, in order to achieve a device with recording and reproducing capabilities.  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20190228889 (“Yamaga et al.”) in view of US Pub. No. 20190295584 (“Terakawa et al.”).
With regards to Claim 1, 2, 8, 9, 10, 11, 15, and 16, Yamaga et al. teaches a magnetic recording medium comprising a magnetic layer including ferromagnetic powder, wherein the ferromagnetic powder is ε-iron oxide powder (Abstract, [0001], and [0032]).  Yamaga et al. teaches a coefficient of variation of aspect ratio of ε-iron oxide powder in the magnetic layer is within the range of 0.25% or more and 7.50% or less (Please see Examples 1-5 in Table 4).  Although Yamaga et al. uses a different method of data collecting on aspect ratio than Applicants, the method of measuring/obtaining the average and standard deviation of ε-iron oxide powder’s aspect ratio is not germane to the patentability of the claimed product.  In the absence of evidence to the contrary, Examiner deems that Yamaga et al.’s coefficient of variation of aspect ratio reads into the instant limitation.   
Yamaga et al. does not necessarily teach a magnetic tape comprising the claimed nominal layers. 
However, Terakawa et al. teaches a magnetic tape cartridge/apparatus comprising a magnetic tape, wherein the magnetic tape comprises, in sequential order, a back coating layer, a non-magnetic support, a non-magnetic layer, and a magnetic layer (Abstract, Figs. 1 and 3, and [0031]) .  Terakawa et al.’s back coating layer and non-magnetic layer include non-magnetic powder ([0085] and [0243]-[0245]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to  have Yamaga et al.’s magnetic recording medium conform to a magnetic tape as claimed, with use with a recording and reproducing apparatus, in order to achieve a device with recording and reproducing capabilities.  


With regards to Claim 7, 14, and 19, Yamaga et al. teaches the ε-iron oxide powder includes one or more elements selected from the group consisting of gallium element, a cobalt element, and a titanium element [0032]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785